Case 3:19-cv-00309-BJD-MCR Document 96 Filed 02/08/21 Page 1 of 2 PagelD 873

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

KEITH LAVON COOPER, JR., )
Plaintiff,

)
)
V. ) Civil Action No.: 3:19-cv-00309-J-39MCR
)
)

FLORIDA DEPARTMENT OF CORRECTIONS,
BAKER COUNTY, Sergeant MASSEY, )
Officer SAILEE, Officer DOE TA,
Warden EARL REITZ, Jr., HORIZON HEALTH
JOHN DOE OFFICER 1-10,

Defendants.

wee Ne

 

PLAINTIFF’S REQUEST FOR EXTENSION OF TIME TO FILE NOTICE OF
DISCLOSURE OF EXPERT REPORTS

COMES NOW the undersigned counsel for the Plaintiff, Keith Lavon Cooper, Jr. and
files this Request for Extension of Time to File Notice of Disclosure of Expert Reports and states
as follows:

1. There are discovery requests due from Defendants that remains outstanding and
Plaintiff is in need of this information to properly identify appropriate experts on behalf of Plaintif€.

2. The Plaintiff's deposition is currently set for Tuesday, February 9, 2021.

3; Mediation in this matter is scheduled to be completed before March 15, 2021.

WHEREFORE, Plaintiff respectfully requests an extension of thirty (30) days, March 3,
2021, in order to properly identify experts on behalf of Plaintiff and gather experts’ reports, if any.

Further, that Defendants’ Disclosure of Expert Reports be extended until March 18, 2021.
Case 3:19-cv-00309-BJD-MCR Document 96 Filed 02/08/21 Page 2 of 2 PagelD 874

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

the Clerk of Court by using the CM/ECF system, which will send notice of filing to all counsel of

record on this Ist day of February, 2021.

THE GREGORY LAW FIRM

IN [Janes |
Rodney G. Gregory, Esquirel ~
Florida Bar No.: 0288561
3840 Crown Point Rd., Suite B
Jacksonville, Florida 32207
rod@gregorylawfirm.net
service@sregorylawfirm.net
(904) 398-0012 — telephone
(904) 398-5131 — facsimile
Attorney for the Plaintiff
